Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 1 of 18 Page ID
                                  #:2859




Summary Judgment Ex. 4L

       Sklar Declaration – Exhibit 9
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 2 of 18 Page ID
                                  #:2860
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 3 of 18 Page ID
                                  #:2861
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 4 of 18 Page ID
                                  #:2862
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 5 of 18 Page ID
                                  #:2863
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 6 of 18 Page ID
                                  #:2864
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 7 of 18 Page ID
                                  #:2865
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 8 of 18 Page ID
                                  #:2866
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 9 of 18 Page ID
                                  #:2867
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 10 of 18 Page ID
                                   #:2868
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 11 of 18 Page ID
                                   #:2869
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 12 of 18 Page ID
                                   #:2870
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 13 of 18 Page ID
                                   #:2871
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 14 of 18 Page ID
                                   #:2872
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 15 of 18 Page ID
                                   #:2873
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 16 of 18 Page ID
                                   #:2874
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 17 of 18 Page ID
                                   #:2875
Case 8:20-cv-00043-SB-ADS Document 190-36 Filed 05/14/21 Page 18 of 18 Page ID
                                   #:2876
